DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The objection to claims 4 and 6 (at par. 5-6 of the 06/10/2021 Office action) is withdrawn in light of applicant’s 09/10/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1, 5 and 7-13 under 35 U.S.C. § 102 (a)(1) over HIBI (JP 2007-112727 A, Publ. May 10, 2007) (at par. 8-12 of the 06/10/2021 Office action), is withdrawn in light of applicant’s 09/10/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1-2, 5 and 7-16 under 35 USC § 103 over HIBI, in view of ZECH (US 2009/0196842 A1) (at par. 13-15 of the 06/10/2021 Office action), is withdrawn in light of applicant’s 09/10/2021 amendments, and reasons for allowance, discussed below.
The rejection of claims 1, 3, 5 and 7-16 under 35 USC § 103 over HIBI, in view of ZECH (at par. 16-20 of the 06/10/2021 Office action), is withdrawn in light of applicant’s 09/10/2021 amendments, and reasons for allowance, discussed below.

Rejoinder
Claims 1 and 3-32 are allowable.  The restriction/election requirement made in the Office action dated June 15, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is HIBI(JP 2007-112727 A, Publ. May 10, 2007; on 06/21/2019 IDS; as evidenced by English language translation of JP 2007-112727 A; hereinafter, “Hibi”).  Page and paragraph numbers for Hibi refer to English language translation of JP 2007-112727 A, which is of record.  Hibi is directed to an oil-based solid cosmetic.  Hibi, title & abstract.  In this regard, Hibi teaches an exemplary stick foundation component (Hibi, p. 4, par. 8, Ex. 3) containing:
“Candelilla wax (Note 1) 10.0” (Hibi, p. 4, par. 8, Ex. 3), which relates to:
“candelilla wax” of independent claims 1, 5 and 17; AND
“Rice wax F-1 (Note 2) 5.0” (Hibi, p. 4, par. 8, Ex. 3), which is disclosed by Hibi as “a plant-derived solid oil having a melting point of at least 70 ° C. and a fatty acid having a carbon number of 16 to 34 and a wax ester consisting of an alcohol having a carbon number of 22 to 36 for use in the present invention” (Hibi, p. 2, par. 14; also a “plant-derived solid oil” of Hibi, abstract & Hibi, claim 1), which relates to:
“component (B): a monoester having a total of 40 to 48 carbon atoms,” wherein “the monoester is a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms” of independent claims 1 and 5, and
“component (B): a monoester having a total of 40 to 48 carbon atoms,” wherein “the monoester is a monoester of a monovalent fatty acid and a monohydric alcohol,” of independent claim 17;
wherein the ratio of “Candelilla wax (Note 1) 10.0” to “Rice wax F-1 (Note 2) 5.0” (Hibi, p. 4, par. 8, Ex. 3)” is 10:5 or 2:1, which relates to the requirements of:
independent claim 1 for “a mass ratio between the component (A) and the component (B) in the solid wax composition satisfies component (A) : component (B) = 57:43 to 80:20,”
independent claim 5 for “a mass ratio between the component (A) and the component (B) in the solid oily cosmetic satisfies component (A) : component (BJ= 57:43 to 80:20,” and
independent claim 17 for “a mass ratio between the component (A) and the component (B) in the solid wax composition satisfies component {A) : component (B) = 45:55 to 95:5.”


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Handbook of Oil and Fat Chemistry, revised third edition, The Japan Oil Chemists’ Association, published by Maruzen Co., Ltd., February 28, 1990, p. 135, Table 2.52).  Therefore, Hibi DOES NOT TEACH “a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms” for “component (B): a monoester having a total of 40 to 48 carbon atoms,” wherein “the monoester is a monoester of a monovalent linear saturated fatty acid of 18 to 22 carbon atoms and a monohydric linear saturated aliphatic alcohol of 18 to 22 carbon atoms” of independent claims 1 and 5.  Further, Hibi teaches that suitable amounts of rice wax or monoester (relating to component (B) of the instant claims) range from 0.1-20 mass% (Hibi, p. 2, par. 17), while suitable amounts of candelilla wax (relating to component (A) of the instant claims) range from 0.1-20mass% (Hibi, p. 3, par. 11), whereby components relating to (A) and (B) of the instant claims would sum to a maximum of 40mass% of Hibi’s composition.  Therefore, Hibi DOES NOT TEACH “a proportion representing a sum of amounts of the component (A) and the component (B) relative to a total of the composition is at least 90% by mass,” as required by independent claim 17.  Thus, the instant claims are distinguishable from Hibi.


Conclusion
Claims 1 and 3-32 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611